                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.1 Page 1 of 10


                                            HYDE & SWIGART, APC
                                       1
                                            Joshua B. Swigart, Esq. (SBN: 225557)
                                       2    josh@westcoastlitigation.com
                                            Yana A. Hart, Esq. (SBN: 306499)
                                       3
                                            yana@westcoastlitigation.com
                                       4    2221 Camino Del Rio South, Suite 101
                                            San Diego, CA 92108-3609
                                       5
                                            Telephone: (619) 233-7770
                                       6    Fax: (619) 297-1022
                                       7
                                            LAW OFFICE OF DANIEL G. SHAY
                                       8    Daniel G. Shay, Esq. (SBN: 250548)
                                            danielshay@tcpafdcpa.com
                                       9
                                            409 Camino Del Rio South, Suite 101B
                                      10    San Diego, CA 92108
                                      11    Telephone: (619) 222-7429
                                            Fax: (866) 431-3292
                                      12
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    Attorneys for Plaintiff
                                            Ernie Simbulan
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                      15                               UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                      16
                                      17      ERNIE SIMBULAN,                           Case No:   '19CV676 MMA AGS
                                      18      Individually and on Behalf
                                              of Others Similarly                       CLASS ACTION
                                      19
                                              Situated,
                                      20                                                COMPLAINT FOR DAMAGES
                                                                                        FOR VIOLATIONS OF THE
                                      21                                                CALIFORNIA CONSUMER
                                                                  Plaintiff,
                                      22                                                CREDIT REPORTING
                                              v.                                        AGENCIES ACT, CAL. CIV.
                                      23                                                CODE § 1785.1, ET SEQ.
                                      24      TD BANK US HOLDING
                                              COMPANY,                                  JURY TRIAL DEMANDED
                                      25
                                      26
                                      27                         Defendant.

                                      28

                                            CLASS ACTION COMPLAINT             PAGE 1
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.2 Page 2 of 10



                                       1                                           INTRODUCTION
                                       2    1. The California legislature found that the banking system is dependent upon fair
                                       3          and accurate credit reporting; and that, inaccurate credit reports directly impair
                                       4          the efficiency of the banking system, and unfair credit reporting methods

                                       5          undermine the public confidence, which is essential to the continued

                                       6          functioning of the banking system. The California Consumer Credit Reporting
                                                  Agencies Act was enacted to insure fair and accurate reporting, promote
                                       7
                                                  efficiency in the banking system and protect consumer privacy; and to ensure
                                       8
                                                  that consumer reporting agencies exercise their grave responsibilities with
                                       9
                                                  fairness, impartiality, and a respect for the consumer’s right to privacy because
                                      10
                                                  consumer reporting agencies have assumed such a vital role in assembling and
                                      11
                                                  evaluating consumer credit and other information on consumers.1
                                      12
                                            2. Plaintiff Ernie Simbulan (“Plaintiff”), through his attorneys, brings this
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                  Complaint for damages, injunctive relief, and any other available legal or
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14          equitable remedies resulting from the illegal actions of Defendant, TD Bank
                                      15          Holding Company (“Defendant”), in reporting erroneous negative and
                                      16          derogatory information on Plaintiff’s credit report, as that term is defined by
                                      17          Cal. Civ. Code § 1785.3(c).
                                      18    3. More specifically, Plaintiff brings this Complaint, by and through his attorneys,
                                      19          for damages arising out of the systematic issuance of erroneous credit reports
                                      20          by Defendant. Defendant has erroneously reported continual monthly payment
                                      21          obligations on accounts that have been closed and paid in full.
                                      22    4. Plaintiff makes these allegations on information and belief, with the exception
                                      23          of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff

                                      24          alleges on personal knowledge.
                                            5. While many violations are described below with specificity, this Complaint
                                      25
                                                  alleges violations of the statute cited in its entirety.
                                      26
                                      27
                                      28    1
                                                Cal Civ. Code § 1785.1
                                            CLASS ACTION COMPLAINT                PAGE 2
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.3 Page 3 of 10



                                       1    6. Unless otherwise stated, all the conduct engaged in by Defendant occurred in
                                       2       California.
                                       3    7. Any violations by Defendant were knowing and intentional, and that Defendant

                                       4       did not maintain procedures reasonably adapted to avoid any such violation.

                                       5    8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                               includes all agents, employees, officers, members, directors, heirs, successors,
                                       6
                                               assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                       7
                                               Defendant.
                                       8
                                                                           JURISDICTION & VENUE
                                       9
                                            9. Jurisdiction is proper under the Class Action Fairness Act of 2005 (“CAFA”),
                                      10
                                               28 U.S.C. § 1332(d)(2) because Plaintiff, a resident of the State of California,
                                      11
                                               seeks relief on behalf of a California class, which will result in at least one
                                      12
                                               class member belonging to a different state than that of Defendant, a Delaware
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                               corporation.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    10. Plaintiff also seeks the greater of statutory punitive damages of $5,000 per
                                      15       violation per violation pursuant to Cal. Civ. Code § 1785.31, which, when
                                      16       aggregated among a proposed class number in the tens of thousands, exceeds
                                      17       the $5,000,000 threshold for federal court jurisdiction.
                                      18    11. Therefore, both diversity jurisdiction and the damages threshold under CAFA
                                      19       are present, and this Court has jurisdiction.
                                      20    12. Because Defendant conducts business within the State of California, personal
                                      21       jurisdiction is established.
                                      22    13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
                                      23       (i) Plaintiff resides in the County of San Diego, State of California which is

                                      24       within this judicial district; (ii) the conduct complained of herein occurred
                                               within this judicial district; and (iii) Defendant conducted business within this
                                      25
                                               judicial district at all times relevant.
                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT              PAGE 3
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.4 Page 4 of 10



                                       1                                 PARTIES & DEFINITIONS
                                       2    14. Plaintiff is a natural person who resides in the City of San Diego, State of
                                       3       California. Plaintiff is also a “consumer‚” as that term is defined by Cal. Civ.
                                       4       Code § 1785.3(b).

                                       5    15. Defendant is a Delaware corporation authorized to do business in the State of

                                       6       California. Because Defendant is a partnership, corporation, association, or
                                               other entity, it is therefore a “person” as that term is defined by Cal. Civ. Code
                                       7
                                               § 1785.3(j).
                                       8
                                            16. The cause of action herein pertains to Plaintiff’s “consumer credit report” as
                                       9
                                               that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
                                      10
                                               representations of Plaintiff’s credit worthiness, credit standing, and credit
                                      11
                                               capacity were made via written, oral, or other communication of information
                                      12
                                               by a consumer credit reporting agency, which is used or is expected to be used,
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                               or collected in whole or in part, for the purposes of serving as a factor in
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14       establishing Plaintiff’s eligibility for, among other things, credit to be used
                                      15       primarily for personal, family, household and employment purposes.
                                      16                                 FACTUAL ALLEGATIONS
                                      17    17. At some point prior to the filing of this matter, Plaintiff paid off a number of
                                      18       debts owed to various creditors/furnishers.
                                      19    18. One such debt was owed to Defendant.
                                      20    19. On or around March 28, 2018, when checking his Experian credit report,
                                      21       Plaintiff confirmed that his TD Retail Card Services/Kinsly account beginning
                                      22       in 722001100023, was paid and closed as of December 2013.
                                      23    20. However, Defendant continues to report a $157 scheduled monthly payment
                                      24       due.

                                      25    21. Because Plaintiff’s account was paid in full and closed, Plaintiff’s scheduled
                                               monthly payment should be reported as $0 or “NA”.
                                      26
                                            22. To potential lenders reading Plaintiff’s credit reports, it appears as though
                                      27
                                               Plaintiff has an ongoing payment obligation to Defendant which is not true.
                                      28

                                            CLASS ACTION COMPLAINT           PAGE 4
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.5 Page 5 of 10



                                       1       When making decisions on whether or not to extend credit, lenders consider
                                       2       what monthly obligations potential borrowers already have. If borrowers have
                                       3       too many monthly payment obligations, lenders will not lend to them and

                                       4       borrowers will be unable to obtain financing for necessary things such as

                                       5       vehicles etc.
                                            23. Defendant is a sophisticated lender that reported inaccurate scheduled monthly
                                       6
                                               payments regarding Plaintiff thereby damaging Plaintiff’s, and the putative
                                       7
                                               class members’, credit worthiness.
                                       8
                                            24. To report these continuing monthly payment obligations is patently incorrect,
                                       9
                                               misleading, and fails to comply with the Metro 2 Guidelines.
                                      10
                                            25. In an effort to comply with the CCCRAA in the most efficient manner,
                                      11
                                               consumer reporting agencies (such as Experian, Equifax, and Transunion) have
                                      12
                                               adopted a uniform system to gather and report information about consumers as
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13       well as process and correct inaccuracies and disputes.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    26. “Metro 2” is the credit reporting software that was developed as a standard for
                                      15       the credit reporting industry and provides one standard layout to be used by all
                                      16       furnishers of information to the consumer reporting agencies.
                                      17    27. Metro 2 provides a resource guide to each user, which explains the proper
                                      18       procedures for reporting information, reporting on investigations, and
                                      19       correcting information.
                                      20    28. Individual furnishers must be approved by each bureau to report information to
                                      21       that bureau.
                                      22    29. Once approved, the furnishers are able to provide information to credit bureaus

                                      23       through the Metro 2 system.
                                            30. Furnishers’ utilization of the Metro 2 reporting standard correctly is crucial
                                      24
                                               because the Metro 2 system creates a uniform standard for the meaning given
                                      25
                                               to each field provided, which fosters consistency in how furnishers formulate
                                      26
                                               data to report to the credit bureaus, which ultimately leads to objective credit
                                      27
                                               evaluations.
                                      28

                                            CLASS ACTION COMPLAINT           PAGE 5
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.6 Page 6 of 10



                                       1    31. By reporting inaccurate information to the credit bureaus, Defendant has
                                       2       misrepresented the status of Plaintiff’s financial obligations, specifically
                                       3       Plaintiff’s payment obligations for a paid and/or closed account.

                                       4    32. As a result of Defendant’s improper and unauthorized conduct, Plaintiff has

                                       5       suffered damages due to Defendant’s misrepresentations regarding Plaintiff’s
                                               current payment obligations.
                                       6
                                            33. This inaccurate reporting will adversely affect credit decisions because credit
                                       7
                                               guarantors are made aware of Plaintiff’s current income during the application
                                       8
                                               process.
                                       9
                                            34. By reporting continuing monthly payments as opposed to a $0 monthly
                                      10
                                               payment, Defendant misrepresents Plaintiff’s monthly financial obligations and
                                      11
                                               gives the false impression that Plaintiff has less funds available to satisfy the
                                      12
                                               new credit currently being applied for.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    35. Defendant’s    inaccurate    and   negative    reporting    damaged     Plaintiff’s
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14       creditworthiness.
                                      15    36. Plaintiff’s right to be able to apply for credit based on accurate information has
                                      16       been violated, placing Plaintiff at increased risk of not being able to obtain
                                      17       valuable credit and adversely affecting Plaintiff’s credit rating.
                                      18                                    CLASS ALLEGATIONS
                                      19    37. Plaintiff brings this action on Plaintiff’s own behalf, and on behalf of all others
                                      20       similarly situated.
                                      21    38. Plaintiff is among many thousands of persons in California who has had his or
                                      22       her credit information compiled and reported by Defendant regarding financial
                                      23       obligations incurred that have been subsequently paid in full, and currently

                                      24       have a $0 balance owed to the original creditor.
                                            39. Defendant has knowledge of when debts are paid in full, and when accounts
                                      25
                                               are closed.
                                      26
                                            40. Despite the fact that Defendant has knowledge and notice of when accounts are
                                      27
                                               paid in full and/or closed, Defendant has a deliberate policy of not accurately
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 6
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.7 Page 7 of 10



                                       1       reporting that said debts are no longer currently still due and owing because
                                       2       they have been paid in full.
                                       3    41. As a result of Defendant’s refusal to make such updates to consumers’ credit

                                       4       reports, debts that have been paid in full and/or closed with a $0 balance are

                                       5       instead listed on Class Members’ credit reports as a current scheduled monthly
                                               payment that is due.
                                       6
                                            42. These notations clearly indicate to potential creditors, employers, or other third
                                       7
                                               parties that a Class Member still has a monthly obligation. These notations
                                       8
                                               therefore adversely affect a Class Member’s ability to obtain credit or
                                       9
                                               employment.
                                      10
                                            43. Defendant knew that the existence of such inaccurate information in the Class
                                      11
                                               Members’ credit reports would damage the Class Members’ credit ratings and
                                      12
                                               their ability to obtain new credit, a lease, a mortgage or employment, all of
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13       which may be essential to a consumer’s regular day-to-day life.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    44. Defendant has chosen not to accurately report the fact that the Class Members’
                                      15       debts have been paid in full and/or closed with a $0 balance.
                                      16    45. Defendant has chosen not to accurately report the fact that the Class Members’
                                      17       debts have been paid in full and/or closed with a $0 balance.
                                      18    46. Plaintiff defines the Class as:
                                                            All persons with addresses within California; (ii) who
                                      19
                                                            have or had account(s) with Defendant; (iii) where said
                                      20                    account(s) has a $0 balance; (iv) where Defendant
                                                            reported a monthly payment obligation; (v) within two
                                      21
                                                            years prior to the filing of the Complaint in this action.
                                      22
                                            47. Defendant and its employees or agents are excluded from the Class.
                                      23    48. Plaintiff does not know the exact number of persons in the Class, but believes
                                      24       them to be in the several hundreds, if not thousands, making joinder of all these
                                      25       actions impracticable.
                                      26    49. The identity of the individual members is ascertainable through Defendant
                                      27       and/or Defendant’s agents’ records or by public notice.
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 7
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.8 Page 8 of 10



                                       1    50. There is a well-defined community of interest in the questions of law and fact
                                       2       involved affecting the members of The Class. The questions of law and fact
                                       3       common to the Class predominate over questions affecting only individual

                                       4       class members, and include, but are not limited to, the following:

                                       5          a. Whether Defendant has a standard procedure of continuing to report a
                                                      monthly payment obligation after an account had a $0 balance;
                                       6
                                                  b. Whether such practices violate the CCCRAA;
                                       7
                                                  c. Whether members of the Class are entitled to the remedies under the
                                       8
                                                      CCCRAA;
                                       9
                                                  d. Whether members of the Class are entitled to declaratory relief;
                                      10
                                                  e. Whether Defendant should be enjoined from reporting such inaccurate
                                      11
                                                      information; and
                                      12
                                                  f. Whether members of the Class are entitled to injunctive relief.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    51. Plaintiff will fairly and adequately protect the interest of the Class.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    52. Plaintiff has retained counsel experienced in consumer class action litigation
                                      15       and in handling claims involving credit reporting practices.
                                      16    53. Plaintiff’s claims are typical of the claims of the Class, which all arise from the
                                      17       same operative facts involving reporting a monthly payment obligation after an
                                      18       account is paid and/or closed with a $0 balance.
                                      19    54. A class action is a superior method for the fair and efficient adjudication of this
                                      20       controversy. Class-wide damages are essential to induce Defendant to comply
                                      21       with California law. The interest of Class members in individually controlling
                                      22       the prosecution of separate claims against Defendant is small because the

                                      23       maximum statutory damages in an individual action for CCCRAA violations
                                               are minimal.
                                      24
                                            55. Management of these claims is likely to present significantly fewer difficulties
                                      25
                                               than those presented in many class claims, e.g., securities fraud.
                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 8
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.9 Page 9 of 10



                                       1    56. Plaintiff and the Class seek injunctive relief against Defendant to refrain from
                                       2       reporting such inaccurate information when Defendant knows or should know
                                       3       the information is inaccurate.

                                       4    57. Defendant has acted on grounds generally applicable to the Class thereby

                                       5       making appropriate final declaratory relief with respect to the Class as a whole.
                                            58. Members of the Class are likely to be unaware of their rights.
                                       6
                                            59. Plaintiff contemplates providing notice to the putative class members by direct
                                       7
                                               mail in the form of a postcard and/or via publication.
                                       8
                                                                                CAUSE OF ACTION
                                       9
                                                    VIOLATION OF THE CALIFORNIA CREDIT REPORTING AGENCIES ACT
                                      10
                                                                                   (CCCRAA)
                                      11
                                                                       Cal. Civ. Code § 1785.1, et seq.
                                      12
                                            60. Plaintiff incorporates by reference all of the above paragraphs of this
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                               Complaint as though fully stated herein.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                            61. The foregoing acts and omissions constitute numerous and multiple violations
                                      15
                                               of the California Consumer Credit Reporting Agencies Act.
                                      16    62. In the regular course of its business operations, Defendant routinely furnishes
                                      17       information to credit reporting agencies pertaining to transactions between
                                      18       Defendant and Defendant’s consumers, so as to provide information to a
                                      19       consumer’s credit worthiness, credit standing and credit capacity.
                                      20    63. Because Defendant is a partnership, corporation, association, or other entity,
                                      21       and is therefore a “person” as that term is defined by Cal. Civ. Code §
                                      22       1785.3(j), Defendant is and always was obligated to not furnish information on
                                      23       a specific transaction or experience to any consumer credit reporting agency if
                                      24       the person knows or should have known that the information is incomplete or
                                      25       inaccurate, as required by Cal. Civ. Code § 1785.25(a). Defendant knew or

                                      26       should have known that Defendant was not able to report monthly payment
                                               obligations on accounts that have been paid and/or closed and/or discharged.
                                      27
                                               Thus, Defendant violated Cal. Civ. Code § 1785.25(a).
                                      28

                                            CLASS ACTION COMPLAINT              PAGE 9
                                           Case 3:19-cv-00676-MMA-AGS Document 1 Filed 04/12/19 PageID.10 Page 10 of 10



                                       1                                    PRAYER FOR RELIEF
                                       2        WHEREFORE, Plaintiff and the Class Members pray for judgment as follows:
                                       3           • Certifying the Class as requested herein;
                                       4           • Appointing Plaintiff’s Counsel as Class Counsel;

                                       5           • An award of actual damages, in an amount to be determined at trial

                                       6              pursuant to Cal. Civ. Code §1785.31(a)(2)(A), against Defendant;
                                                   • An Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                                       7
                                                      1785.31(a)(1);    and,    Cal.     Civ.    Code    §   1785.31(d)    against
                                       8
                                                      Defendant;
                                       9
                                                   • An award of punitive damages of $100-$5,000 per willful violation of
                                      10
                                                      Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
                                      11
                                                      1785.31(a)(2)(B) for Plaintiff and the Class;
                                      12
                                                   • For equitable and injunctive relief pursuant to Cal. Civ. Code §
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                      1785.31(b); and
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14           • Any and all other relief that this Court deems just and proper.
                                      15                                       TRIAL BY JURY
                                      16     64. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                      17        America, Plaintiff is entitled to, and demands, a trial by jury.
                                      18
                                      19     Dated: April 12, 2019                                 HYDE & SWIGART, APC
                                      20
                                      21                                                        By: s/ Joshua B. Swigart
                                                                                                    Joshua B. Swigart, Esq.
                                      22                                                            josh@westcoastlitigation.com
                                      23                                                            Attorneys for Plaintiff
                                      24
                                      25
                                      26
                                      27
                                      28

                                             CLASS ACTION COMPLAINT            PAGE 10
